

117 HR 3314 IH: No Land Grab Act of 2021
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3314IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mr. Mann introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit certain provisions of an Executive order pertaining to land conservation from taking effect, and for other purposes.1.Short titleThis Act may be cited as the No Land Grab Act of 2021.2.Protection of private property(a)In generalSection 216 of Executive Order 14008 (86 Fed. Reg. 7619; relating to Tackling the Climate Crisis at Home and Abroad) shall not have the force and effect of law.(b)Recommendations of reportNo Federal agency may take an action if such action is solely authorized by a report or recommendation issued pursuant to such section.